In a proceeding pursuant to CPLR article 78, the petitioners appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County, dated April 18, 1979 as upon granting reargument adhered to its original determination dismissing the petition as moot. Order reversed insofar as appealed from, without costs or disbursements, petition reinstated and matter remanded to Special Term for a determination of the triable issues of fact. The respondents’ assertions that a certification procedure pursuant to section 151 of the Indian Law had already taken place raises a factual question which should have been resolved at a hearing prior to Special Term’s determination that the petition was moot. Therefore, we reverse the order under review insofar as appealed from, so that a hearing may be conducted. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.